Exhibit 99.1News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business/Financial Editors: Westport Reports Second Quarter Financial Results VANCOUVER, Nov. 12 /CNW/ - Westport Innovations Inc. (TSX:WPT/NASDAQ:WPRT), a global leader in alternative fuel, low-emissions transportation technologies, today reported financial results for the second quarter of fiscal 2010 ended September 30, 2009, and provided an update on operations. Second Quarter Financial and Business Highlights - Reported consolidated revenues of $31.7 million for the quarter ended September 30 compared to $39.0 million for the same period last year, a decrease of 19%. On a U.S. dollar basis, revenue decreased by 22% as the Canadian dollar strengthened relative to the U.S. dollar quarter over quarter. - Reported consolidated revenues of $56.6 million and $64.5 million for the six months ended September 30, 2009 and 2008, respectively, a decrease of 12%. - Reported net loss of $9.0 million ($0.28 loss per share) for the period ending September 30, 2009 compared to a net income of $0.7 million ($0.02 earnings per share) for the same period last year. Net of the gains on the sale of investments, the net loss for the current period is $9.2 million compared with $9.1 million in the prior year. - Reported a cash and short term investments balance as at September 30, 2009 of $57.7 million compared to $82.6 million as at March 31, 2009. - The U.S. Department of Energy (DOE) announced the Recovery Act, to provide for up to 2,800 natural gas vehicles. - Cummins Westport Inc. (CWI) reported that Peterbilt is offering CWI engines in natural gas vocational and aerodynamic vehicles. "With the sequential improvement in quarterly performance, and the general improvement in the global economy, we believe we can meet our current objectives as well as see a return to more robust growth in 2010," said David Demers, CEO of Westport Innovations Inc. "Conditions remain very difficult in the commercial vehicle sector world wide, with the additional factor of a major emissions technology change at the end of this year in the US.
